DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This office action is responsive to the amendment filed 09 September 2022. As directed by the amendment claims 1-2, 5, 9-11, 13-18 have been amended, claims 19-23 have been added, and claims 4 and 8 have been cancelled. Thus, claims 1-3, 5-7 and 9-23 are presently pending in this application.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 14 is objected to because of the following informalities: in claim 14 “combination thereof;” should read --combination thereof.--.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 9-17, 19-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Acton (US 2017/0296774 A1) in view of Wingeier (US 2016/0175589 A1).
Referring to claim 1: Acton teaches a method for reducing anxiety (see paragraphs [0006], [0039] and [0064]), the method comprising:(a) providing a microprocessor loaded with software which implements a sensory stimulation protocol (see paragraph [0040]), the microprocessor configured to communicate with a mobile device (see figure 1; paragraphs [0035] and [0039]-[0040]; wherein the mobile device includes a computer tablet with display) designed to deliver the sensory stimulation protocol to a subject (see paragraphs [0048]-[0051] and [0061]; wherein a flashing visual stimuli is delivered to the subject), (b) delivering the sensory stimulation to the subject by continuous alternating unilateral delivery, bilateral delivery, unilongitudinal delivery, bilongitudinal delivery, unicoronal delivery, bicoronal delivery, or any combination thereof (see figures 3A-6B; paragraphs [0046]-[0052]), (c) by the subject interacting with the mobile device, inducing the subject to sense the sensory stimulation (see figures 1 and 8; paragraphs [0062]-[0063]), and (d) improving ability of the subject to manage anxiety provoking environmental cues, physical cues or emotional cues contributing to the anxiety (see paragraphs [0006], [0017], [0032], [0039], [0060] and [0064]; which is accomplished by reducing EEG frequency which was elevated in response to cues associated with PTSD); wherein the sensory stimulation comprises visual stimulation, auditory stimulation, or both visual and auditory stimulation (see paragraphs [0032], [0035] and [0063]; wherein visual stimulation is implemented alone or in combination with auditory stimulation). Acton is silent to the microprocessor loaded with software being specifically a mobile application configured to communicate with the mobile device; and the method for reducing stress comprising bodily or mental tension and improving ability of the subject to manage stress provoking environmental cues, physical cues or emotional cues contributing to the stress.
Wingeier teaches a method for reducing stress comprising bodily or mental tension (see paragraphs [0086], [0095], [0100] and [0102]; wherein targeted stimulation is provided to reduce neurological activity, which is characteristic of exit of a stress state), the method comprising: providing a mobile application, configured to communicate with a mobile device (see figure 8; paragraphs [0117] and [0136]) and designed to deliver a sensory stimulation to a subject (see paragraphs [0117], [0136]; wherein the user receives and interacts with tasks implemented at least in part at an application executed on the mobile device), and improving ability of the subject to manage stress provoking environmental cues, physical cues or emotional cues contributing to the stress (see paragraphs [0086], [0095], [0100] and [0102]; wherein physical cues including heighted heart rate and increased neurological activity are characteristic of entry of a stress state and wherein stimulation is delivered upon detection of entry of stressed state to decrease or stabilize the stress state indicated by reduced heart rate and decreased neurological activity, which is characteristic of an exit of a stress state). It would have been obvious to one of ordinary skill in the art to use the method of Acton, that reduces EEG frequency, to reduce stress and improve stress management like taught by Wingeier since Wingeier specifically teaches that reducing EEG frequency aids in reducing stress states (see Wingeier paragraphs [0086], [0095], [0100] and [0102]). Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the mobile device of Acton with a mobile application for implementing stimulation on the mobile device like taught by Wingeier in order yield predictable results in providing targeted stimulation during stress states (see Wingeier paragraphs [0086], [0095], [0100] and [0102]).
Referring to claim 2: Acton further teaches the delivering of the sensory stimulation is via continuous delivery, intermittent delivery, alternating delivery, static delivery, or kinetic delivery (see figures 3A-6B; paragraphs [0046]-[0052]).  
Referring to claim 3: Acton further teaches the delivering of the sensory stimulation is in a pattern, a cycle, a sequence or any combination thereof (see figures 3A-6B; paragraphs [0046]-[0052]; wherein it is clear the visual stimulation is delivered in a pattern, cycle or sequence of flashing light).  
Referring to claim 7: Acton, as modified by Wingeier, further teaches the improving the subject's ability to manage the stress provoking environmental, physical or emotional cues causing the stress in (d) is by: a. reducing and/or alleviating a level of one or more negative feelings felt by the subject, or b. invoking, increasing, and/or maintaining a level of one or more positive feelings felt by the subject; or c. reducing and/or alleviating a negative mood felt by the subject, or d. invoking, increasing, and/or maintaining a positive mood felt by the subject, or e. inducing the prevalence or occurrence of one or more desirable physiological responses, or f. reducing the prevalence or occurrence of one or more undesirable physiological responses, or g. any combination thereof (see Acton paragraphs [0006], [0039]; and [0064]; Wingeier paragraphs [0086], [0095], [0100] and [0102]; wherein it is well understood in the art that causing an abatement of anxiety or stress reduces negative feeling or mood felt by the subject, thereby invoking more positive feeling or mood felt by the subject).
Referring to claim 9: Acton, as modified by Wingeier, further teaches the mobile application is designed to deliver the sensory stimulation via bilateral delivery (see Acton figures 3A-6B; paragraphs [0046]-[0052]).  
Referring to claim 10: Acton, as modified by Wingeier, further teaches the mobile application is designed to deliver the sensory stimulation via intermittent bilateral delivery (see Acton figures 3A-6B; paragraphs [0046]-[0052]; wherein the visual stimuli is flashing, therefore, the visual stimulus on the right side, for example, is intermittent).  
Referring to claim 11: Acton, as modified by Wingeier, further teaches the mobile application is designed to deliver the sensory stimulation in an alternating pattern (see Acton figures 3A-6B; paragraphs [0046]-[0052]).  
Referring to claim 12: Acton as modified by Wingeier, further teaches the method is effective during times of stress, prior to times of stress, and after times of stress (see Acton paragraphs [0006], [0039], and [0064]; Wingeier paragraphs [0086], [0095], [0100] and [0102]; wherein the stimulation decreases or stabilizes the stress state indicated by reduced heart rate and decreased neurological activity, which is characteristic of an exit of a stress state, therefore, it is clear that the method is capable of being effective during, prior or after, times of stress).
Referring to claim 13: Acton further teaches a. the visual stimulation activates the visual system enabling the subject to see the sensory stimulation, or b. the auditory stimulation activates the auditory system enabling the subject to hear the sensory stimulation, or c. both the visual stimulation activates the visual system enabling the subject to see the sensory stimulation, and the auditory stimulation activates the auditory system enabling the subject to hear the sensory stimulation  (see paragraphs [0032], [0035], [0048]-[0051], [0061] and [0063]; wherein visual stimulation is implemented alone or in combination with auditory stimulation). 
Referring to claim 14: Acton, as modified by Wingeier, further teaches the one or more negative feelings of the subject comprise an emotional state, reaction or belief that invokes, increases, or maintains feelings of agitation, disruption, disturbance, overexcitement, trouble, stress, anxiety, clamor, turbulence, burden, fear, fearfulness, nervousness, strain, tension, trauma, worry, affliction, alarm, apprehension, apprehensiveness, disquiet, disquietude, distention, dread, impatience, restlessness, tautness, tenseness, tensity, irritation, irritability, tightness, trepidation, nervous tension, overextension, overwhelm, urgency, upheaval, discomposure, commotion, turmoil, discord, dislike, angst, jitters, misery, misgiving, panic, suffering, uncertainty, unease, distress, foreboding, fretfulness, worriment, frustration, solicitude, derealization, and/or depersonalization, or any combination thereof (see Acton paragraphs [0006], [0039]; and [0064]; Wingeier paragraphs [0086], [0095], [0100] and [0102]; wherein it is well understood in the art that causing an abatement of anxiety or stress reduces negative feeling or mood felt by the subject associated with the anxiety or stress event; wherein it is common and well know that negative feeling associated with anxiety or stress events include a combination of the claimed negative feelings depending on the individual experiencing them).  
Referring to claim 15: Acton, as modified by Wingeier, further teaches the one or more positive feelings of the subject comprise an emotional state, reaction or belief of the subject that evokes, increases, or maintain feelings of relief, peace, calm, serenity, tranquility, relaxation, security, safety, satisfaction, comfort, well-being, at ease, optimism, pleasant, bliss, cheerfulness, composure, patience, stillness, placidity, placidness, quietness, quietude, contentment, untroubledness, rest, restfulness, harmony, order, accord, unanimity, affinity, compatibility, and/or amicability, reduce, or alleviate negative feelings, or any combination thereof of a subject (see Acton paragraphs [0006], [0039]; and [0064]; Wingeier paragraphs [0086], [0095], [0100] and [0102]; wherein it is well understood in the art that causing an abatement of anxiety or stress reduces negative feeling or mood felt by the subject, thereby invoking more positive feeling or mood felt by the subject; wherein it is common and well know that positive feeling associated with abatement anxiety or stress events include a combination of the claimed positive feelings depending on the individual experiencing them).  
Referring to claim 16: Acton, as modified by Wingeier, further teaches the negative mood of the subject comprises a state of mind that invokes, increases, or maintains one or more feelings of agitation, disruption, disturbance, overexcitement, trouble, stress, anxiety, clamor, turbulence, burden, fear, fearfulness, nervousness, strain, tension, trauma, worry, affliction, alarm, apprehension, apprehensiveness, disquiet, disquietude, distention, dread, impatience, restlessness, tautness, tenseness, tensity, irritation, irritability, tightness, trepidation, nervous tension, overextension, overwhelm, urgency, upheaval, discomposure, commotion, turmoil, discord, dislike, angst, jitters, misery, misgiving, panic, suffering, uncertainty, unease, distress, foreboding, fretfulness, worriment, frustration, solicitude, derealization, and/or depersonalization, or any combination thereof (see Acton paragraphs [0006], [0039]; and [0064]; Wingeier paragraphs [0086], [0095], [0100] and [0102]; wherein it is well understood in the art that causing an abatement of anxiety or stress reduces negative feeling or mood felt by the subject associated with the anxiety or stress event; wherein it is common and well know that negative mood associated with anxiety or stress events include a combination of the claimed negative mood depending on the individual experiencing them).  
Referring to claim 17: Acton, as modified by Wingeier, further teaches the positive mood of the subject comprises a state of mind of the subject that evokes, increases, or maintain feelings of one or more of relief, peace, calm, serenity, tranquility, relaxation, security, safety, satisfaction, comfort, well-being, at ease, optimism, pleasant, bliss, cheerfulness, composure, patience, stillness, placidity, placidness, quietness, quietude, contentment, untroubledness, rest, restfulness, harmony, order, accord, unanimity, affinity, compatibility, and/or amicability, or any combination thereof (see Acton paragraphs [0006], [0017], [0032], [0039], [0060] and [0064]; Wingeier paragraphs [0086], [0095], [0100] and [0102]; wherein it is well understood in the art that causing an abatement of anxiety or stress reduces negative feeling or mood felt by the subject, thereby invoking more positive feeling or mood felt by the subject; wherein it is common and well know that positive mood associated with abatement anxiety or stress events include a combination of the claimed positive moods depending on the individual experiencing them).
Referring to claim 19: Acton, as modified by Wingeier, further teaches the mobile application is designed to deliver the sensory stimulation through the mobile device (see Acton figures 3A-6B; paragraphs [0046]-[0052]).  
Referring to claim 20: Acton further teaches the delivering of the sensory stimulation is via unilateral delivery or bilateral delivery (see figures 3A-6B; paragraphs [0046]-[0052]).  
Referring to claim 22: Acton teaches a method for reducing anxiety (see paragraphs [0006], [0039] and [0064]), the method comprising: (e) providing a microprocessor loaded with software which implements a sensory stimulation protocol (see paragraph [0040]), the microprocessor configured to communicate with a mobile device (see figure 1; paragraphs [0035] and [0039]-[0040]; wherein the mobile device includes a computer tablet with display) and designed to deliver at least one sensory stimulation to a subject through the mobile device (see paragraphs [0048]-[0051] and [0061]; wherein a flashing visual stimuli is delivered to the subject), (f) delivering the at least one sensory stimulation to the subject through the mobile device by unilateral delivery, bilateral delivery, unilongitudinal delivery, bilongitudinal delivery, unicoronal delivery, bicoronal delivery, or any combination thereof (see figures 3A-6B; paragraphs [0046]-[0052]), (g) by the subject interacting with the mobile device, inducing the subject to sense the sensory stimulation (see figures 1 and 8; paragraphs [0062]-[0063]), and (h) improving ability of the subject to manage anxiety provoking environmental cues, physical cues or emotional cues contributing to the anxiety (see paragraphs [0006], [0017], [0032], [0039], [0060] and [0064]; which is accomplished by reducing EEG frequency which was elevated in response to cues associated with PTSD); wherein the at least one sensory stimulation comprises visual stimulation, auditory stimulation, or both the visual and auditory stimulation provided through the mobile device (see paragraphs [0032], [0035] and [0063]; wherein visual stimulation may be implemented alone or in combination with auditory stimulation). Acton is silent to the microprocessor loaded with software being specifically a mobile application configured to communicate with the mobile device; and the method for reducing stress comprising bodily or mental tension and improving ability of the subject to manage stress provoking environmental cues, physical cues or emotional cues contributing to the stress.
Wingeier teaches a method for reducing stress comprising bodily or mental tension (see paragraphs [0086], [0095], [0100] and [0102]; wherein targeted stimulation is provided to reduce neurological activity, which is characteristic of exit of a stress state), the method comprising: providing a mobile application, configured to communicate with a mobile device (see figure 8; paragraphs [0117] and [0136]) and designed to deliver a sensory stimulation to a subject (see paragraphs [0117], [0136]; wherein the user receives and interacts with tasks implemented at least in part at an application executed on the mobile device), and improving ability of the subject to manage stress provoking environmental cues, physical cues or emotional cues contributing to the stress (see paragraphs [0086], [0095], [0100] and [0102]; wherein physical cues including heighted heart rate and increased neurological activity are characteristic of entry of a stress state and wherein stimulation is delivered upon detection of entry of stressed state to decrease or stabilize the stress state indicated by reduced heart rate and decreased neurological activity, which is characteristic of an exit of a stress state). It would have been obvious to one of ordinary skill in the art to use the method of Acton, that reduces EEG frequency, to reduce stress and improve stress management like taught by Wingeier since Wingeier specifically teaches that reducing EEG frequency aids in reducing stress states (see Wingeier paragraphs [0086], [0095], [0100] and [0102]). Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the mobile device of Acton with a mobile application for implementing stimulation on the mobile device like taught by Wingeier in order yield predictable results in providing targeted stimulation during stress states (see Wingeier paragraphs [0086], [0095], [0100] and [0102]).
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Acton in view of Wingeier, as applied to claim 1 above, in view of Mayo et al. (US 2017/0296775 A1) (Mayo).
Referring to claim 5: Acton, as modified by Wingeier, is silent to the interacting in (c) comprises actively, passively, or physiologically tailoring according to the subject's needs, desires or preferences, or for a particular purpose for its use: a. the type or amount of sensory stimulation delivered; or b. the type and amount of sensory stimulation delivered; or c. the type, the amount or the method of delivery of the sensory stimulation delivered; or d. the type, the amount, and the method of delivery of the sensory stimulation delivered; or e. the type, the order or the amount of patterns delivered; or f. the type, the order and the amount of patterns delivered; or g. the order or the amount of cycles delivered; or h. the order and the amount of cycles delivered; or i. the order or amount of sequences delivered; or j. the order and amount of sequences delivered; or k. any combination thereof.  Mayo teaches a method for reducing stress comprising bodily or mental tension (see paragraphs [0036]-[0039]) comprising: (a) providing a mobile application configured to communicate with a mobile device (see figure 1, #102; paragraph [0037]); (b) delivering the at least one sensory stimulation (see paragraphs [0036]-[0039]); (c) by the subject interacting with the mobile application, inducing the subject to sense the sensory stimulation (see paragraphs [0042]-[0045] and [0052]; wherein the subject adjusts the settings and activates the stimulation), wherein the interacting in (c) comprises actively, passively, or physiologically tailoring according to the subject's needs, desires or preferences, or for a particular purpose for its use: a. the type or amount of sensory stimulation delivered; or b. the type and amount of sensory stimulation delivered; or, c. the type, the amount or the method of delivery of the sensory stimulation delivered; or, d. the type, the amount, and the method of delivery of the sensory stimulation delivered; or e. the type, the order or the amount of patterns delivered; or, f. the type, the order and the amount of patterns delivered; or g. the order or the amount of cycles delivered; or h. the order and the amount of cycles delivered; or, i. the order or amount of sequences delivered; or i. the order and amount of sequences delivered; or k. any combination thereof (see paragraphs [0041]-[0045] and [0052]; wherein the user adjusts the intensity, duration, overlap period, and/or speed of the stimulation). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mobile application of Acton, as modified by Wingeier, to allow for the subject to actively, passively or physiological tailor the characteristics of the delivered stimulation like taught by Mayo in order to allow the subject to customize the stimulation protocol according to their individual desires (see Mayo paragraphs [0042]-[0045] and [0052]).
Referring to claim 6: Acton, as modified by Wingeier and Mayo, further teaches the tailoring is by the subject, an agent of the subject, or both (see Mayo paragraphs [0041]-[0045] and [0052]; wherein the user adjusts the intensity, duration, overlap period, and/or speed of the stimulation).  
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Acton in view of Wingeier, as applied to claim 1 above, in view of Kilburn (“What are your stress triggers?” https://www.avogel.co.uk/health/stress-anxiety-low-mood/stress/what-are-your-stress-triggers/ dated 06/11/2019) and Safe Place (“Triggers and Dissociation” https://safesupportivelearning.ed.gov/sites/default/files/09_NCSSLE%20SafePlace_Handout_Triggers.pdf; available online on 10/04/2019; accessed online 11/17/2022).
Referring to claim 18: Acton, as modified by Wingeier, is silent to specifically a. the environmental cues include one or more of loud noises, noxious odors, bright lights, crowds, fast-paced movement, travel, a testing environment, a work environment, illness or passing of; a trigger of a traumatic memory; b. the physical cues include one or more of using and withdrawing from addictive substances comprising alcohol, caffeine, and nicotine; a genetic predisposition and/or a family history of mental disorders; and injury or illness; and c. the emotional cues include one or more of conflict, a feeling of fear of recurrence of a traumatic event; a feeling of guilt and/or failure stemming from the subject's personal relationships, a feeling of guilt and/or failure stemming from the subject's job, a feeling of guilt and/or failure stemming from the subject's school, or a feeling of guilt and/or failure stemming from the subject's finances. However, Kilburn further teaches many of the common and well-known stress triggers (i.e., cues) in categories including work-related stress (e.g., exam/work deadlines, losing job, unemployment, etc.), financial stress, health-related stress (e.g., illness or injury, mental health conditions, chronic health conditions, etc.), relationship/social stress, and emotional stress (see whole document). Safe Place further teaches many of the common and well-known stress triggers (i.e., cues) includes loud noises, bright lights, crowds, odors, etc. (see whole document). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method of Acton, as modified by Wingeier, for the treatment of stress associated with any of the claimed stress events (i.e., cues) in order to aid an individual in the abatement of the feelings or moods associated with a particular event experienced by the subject.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Acton in view of Wingeier, as applied to claim 1 above, in view of Zilca et al. (US 2011/0066036 A1) (Zilca).
Referring to claim 21: Acton further teaches that the visual stimulation is implemented alone or in combination with tactile stimuli (see paragraph [0032], [0053], [0057] and [0063]). Acton, as modified by Wingeier, is silent to the mobile device specifically comprising a vibration stimulation that activates the somatosensory system enabling the subject to perceive touch, pressure, pain, temperature, position, movement or vibration.  Zilca teaches a mobile processing device (see paragraph [0026]) capable of executing a mobile application (see paragraph [0032]) for addressing mental health conditions (see abstract), wherein the mobile device employs a speaker, display, and vibration device (see paragraph [0026]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to coordinate the visual stimuli of Acton, as modified by Wingeier, with tactile stimuli in the form of vibrations supplied by the mobile device like taught by Zilca in order to yield predictable results in concurrently delivering visual and tactile stimulus to the subject. Acton, as modified by Wingeier and Zilca, clearly teaches a method that provides vibration stimulation would activate the somatosensory system of the subject enabling the subject to perceive touch, pressure, pain, temperature, position, movement or vibration.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Acton in view of Mayo and evidenced by Wingeier.
 Referring to claim 23: Acton teaches a system (see figure 1; paragraphs [0035] and [0039]-[0040]) fully capable of reducing stress comprising bodily or mental tension, the system comprising: a mobile device (see figure 1; paragraphs [0035] and [0039]-[0040]; wherein the mobile device includes a computer tablet with display); and a microprocessor loaded with software configured to communicate with the mobile device and designed to deliver at least one sensory stimulation to a subject through the mobile device (see paragraphs [0035] and [0039]-[0040]); wherein the microprocessor is configured to deliver the at least one sensory stimulation to the subject through the mobile device by unilateral delivery, bilateral delivery, unilongitudinal delivery, bilongitudinal delivery, unicoronal delivery, bicoronal delivery, or any combination thereof (see figures 3A-6B; paragraphs [0046]-[0052]), wherein the mobile device includes a display (see figure 1; paragraphs [0035] and [0039]-[0040]; wherein the mobile device includes a computer tablet with display); wherein the at least one sensory stimulation is fully capable of improving the ability of the subject to manage stress provoking environmental cues, physical cues or emotional cues contributing to the stress (see paragraphs [0006], [0017], [0032], [0039], [0060] and [0064]; which is accomplished by reducing EEG frequency which was elevated in response to cues associated with PTSD; evidenced by Wingeier paragraphs [0086], [0095], [0100] and [0102]; wherein targeted stimulation is provided to reduce neurological activity, which is characteristic of exit of a stress state); and wherein the at least one sensory stimulation comprises visual stimulation, auditory stimulation, or both visual and auditory stimulation provided through the mobile device (see paragraphs [0032], [0035] and [0063]; wherein visual stimulation may be implemented alone or in combination with auditory stimulation). Acton is silent to the microprocessor loaded with software being specifically a mobile application configured to communicate with the mobile device, wherein the mobile device includes a user interface configured to receive input from the subject for interaction with the mobile application, such input inducing the subject to sense the sensory stimulation. Mayo teaches a method for reducing stress comprising bodily or mental tension (see paragraphs [0036]-[0039]) comprising: (a) providing a mobile application configured to communicate with a mobile device (see figure 1, #102; paragraph [0037]); (b) delivering the at least one sensory stimulation (see paragraphs [0036]-[0039]); (c) by the subject interacting with the mobile application through a user interface configured to receive input from the subject for interaction with the mobile application, such input inducing the subject to sense the sensory stimulation (see figures 4-8; paragraphs [0041]-[0045] and [0052]; wherein the subject adjusts the settings, activates the stimulation, and adjusts the intensity, duration, overlap period, and/or speed of the stimulation). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mobile device of Acton, as evidenced by Wingeier, with a mobile application with user interface to allow for the subject to tailor the characteristics of the delivered stimulation like taught by Mayo in order to allow the subject to customize the stimulation protocol according to their individual desires (see Mayo paragraphs [0042]-[0045] and [0052]).

Response to Arguments
Applicant’s arguments concerning the amendments to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE R WILSON whose telephone number is (571)270-7517. The examiner can normally be reached Monday thru Friday 10 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAYLEE R WILSON/Primary Examiner, Art Unit 3791